Exhibit Amendment Dated as of July 9, 2009 to Receivables Sale Agreement Dated as of July 1, 2005 This Amendment (the “Amendment”), dated as of July9, 2009, is entered into among Kansas City Power & Light Receivables Company (the “Seller”), Kansas City Power & Light Company (the “Initial Collection Agent”), Victory Receivables Corporation (the “Purchaser”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch), as agent for the Purchaser (the “Agent”). Reference is hereby made to that certain Receivables Sale Agreement, dated as of July1, 2005 (as amended, supplemented or otherwise modified through the date hereof, the “Sale Agreement”), among the Seller, the Initial Collection Agent, the Purchaser and the Agent.Terms used herein and not otherwise defined herein which are defined in the Sale Agreement or the other Transaction Documents (as defined in the Sale Agreement) shall have the same meaning herein as defined therein. For good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: Section1.Upon execution by the parties hereto in the space provided for that purpose below, the Sale Agreement shall be, and it hereby is, amended as follows: (a)Section 1.2(b) of the Sale Agreement is hereby amended by deleting the last sentence appearing therein, in its entirety. (b)Clause (a) of the defined term “Defaulted Receivable” appearing in ScheduleI of the Sale Agreement is hereby amended in its entirety and as so amended shall read as follows: (a) on which any amount is unpaid more than 90 days past its invoice date (c)The defined term “Dilution Reserve” appearing in ScheduleI of the Sale Agreement is hereby amended in its entirety and as so amended shall read as follows: “Dilution Reserve” means (i) two (2) times the highest three consecutive month average Dilution Ratio (expressed as a decimal) over the last twelve (12) calendar months multiplied by (ii) the Eligible Receivables Balance. (d)The references to “1.0%” appearing in the defined term “Discount Rate” appearing in ScheduleI of the Sale Agreement are hereby amended to read as “2.0%.” (e)The reference to “2” appearing in clause (b) of the defined term “Loss Reserve” appearing in Schedule I of the Sale Agreement is hereby amended to read as “3.” (f)The defined term “Purchase Limit” appearing in ScheduleI of the Sale Agreement is hereby amended in its entirety and as so amended shall read as follows: “Purchase Limit” means $95,000,000. (g)The defined term “Seasonal Period” appearing in Schedule I of the Sale Agreement is hereby deleted in its entirety. (h)Clause (d) of the defined term “Termination Date” appearing in ScheduleI of the Sale Agreement is hereby amended in its entirety and as so amended shall read as follows: (d)July 8, 2010. (i)Clause (n) of the defined term “Termination Event” appearing in ScheduleI of the Sale Agreement is hereby deleted in its entirety. Section2.
